Exhibit 10.59

FOURTH AMENDMENT TO THE

PATRIOT COAL CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, Patriot Coal Corporation (the “Company”) adopted the Patriot Coal
Corporation Employee Stock Purchase Plan (the “Plan”), as amended;

WHEREAS, the Company desires to amend the Plan to clarify (i) the definition of
“Change in Control” and (ii) the maximum individual share limit for each
employee per offering period;

WHEREAS, Section 7.1 of the Plan permits the Company to amend the Plan from time
to time, subject only to certain limitations specified therein;

NOW, THEREFORE, the Plan is hereby amended as follows:

I.

Section 2.3(b) is hereby amended in its entirety to read as follows:

“(b) during any period of twelve consecutive months, individuals who were
directors of the Board at the beginning of such period, together with any new
director (other than (i) a director nominated by a Person who has entered into
an agreement with the Company to effect a transaction described in paragraph
(a), (c) or (d), or (ii) a director nominated by any Person (i) who has
announced or threatened a proxy contest or (ii) who publicly announces an
intention to take or to consider taking actions (including, but not limited to,
an actual or threatened proxy contest) which if consummated would constitute a
Change in Control) whose nomination for election by the Company’s shareholders
was endorsed by a vote of at least three-fourths (3/4) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so endorsed, cease for
any reason to constitute at least a majority of the Board;”

II.

Section 4.1(e) of the Plan is hereby amended in its entirety to read as follows:

“(e) No Employee shall be granted an Option to the extent the number of shares
of Stock that may be purchased for such Employee (when taken together with all
other options exercisable by such Employee under any other stock purchase plan
of the Company or a Subsidiary that is qualified under Code Section 423) in the
aggregate during a calendar year exceeds twenty-five thousands dollars ($25,000)
in Fair Market Value of such shares of Stock determined on the Offering Date for
the Offering Period with respect to which the purchase is to be made. In
addition to any limits provided



--------------------------------------------------------------------------------

hereunder, the maximum number of shares of Stock that may be purchased for any
Employee during an Offering Period shall not exceed then thousand (10,000).”

In all other respects, the Plan, as amended, is hereby ratified and confirmed
and shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has executed this Fourth Amendment to the Plan
as of January 1, 2010.

 

PATRIOT COAL CORPORATION By:   /s/ Joseph W. Bean  